                                                                                                                        LAGOMARSINO LAW
                                                                                                                    1   ANDRE M. LAGOMARSINO, ESQ.
                                                                                                                    2   Nevada Bar No. 6711
                                                                                                                        3005 W. Horizon Ridge Pkwy., Suite 241
                                                                                                                    3   Henderson, Nevada 89052
                                                                                                                        Telephone: (702) 383-2864
                                                                                                                    4   Facsimile: (702) 383-0065
                                                                                                                        AML@lagomarsinolaw.com
                                                                                                                    5   Attorney for Plaintiff Trinita Farmer
                                                                                                                    6
                                                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                                                    7
                                                                                                                                                           CLARK COUNTY, NEVADA
                                                                                                                    8

                                                                                                                    9   TRINITA FARMER, individually,                           CASE NO: 2:18-cv-00860-GMN-VCF
                  3005 West Horizon Ridge Parkway, Suite 241, Henderson, Nevada 89052




                                                                                                                   10                       Plaintiff,
                                                                                                                                                                                STIPULATION AND [PROPOSED]
                                                                                        Facsimile (702) 383-0065




                                                                                                                   11   v.                                                       ORDER TO EXTEND BRIEFING
                                                                                                                                                                             DEADLINES TO DEFENDANTS LVMPD,
                                                                                                                        LAS VEGAS METROPOLITAN POLICE
                                                                                                                   12                                                          CRUMRINE, FLORES AND TRAN’S
LAGOMARSINO LAW




                                                                                                                        DEPARTMENT, a political subdivision of the
                                                                                                                        State of Nevada; KENNETH LOPERA,                     MOTIONS FOR SUMMARY JUDGMENT
                                                                                                                   13                                                                   (ECF NO. 125)
                                                                                                                        individually; TRAVIS CRUMRINE, individually;
                                                                                                                   14   MICHAEL TRAN, individually; MICHAEL
                                                                                                                        FLORES, individually,                                               (Second Request)
                                                                                        Telephone (702) 383-2864




                                                                                                                   15
                                                                                                                                             Defendants.
                                                                                                                   16

                                                                                                                   17
                                                                                                                               WHEREAS Defendants Las Vegas Metropolitan Police Department, Travis Crumrine,
                                                                                                                   18
                                                                                                                        Michael Flores, and Michael Tran collectively filed a Motion for Summary Judgment on December
                                                                                                                   19
                                                                                                                        16, 2019 (ECF No. 125). The parties have previously filed a Stipulation and Order to Extend Briefing
                                                                                                                   20
                                                                                                                        Deadlines (First Request) on December 23, 2019 (ECF No. 142).
                                                                                                                   21
                                                                                                                               Pursuant to Local Rule IA 6-1(a), the parties hereby stipulate to extend the deadline for
                                                                                                                                                                                    28




                                                                                                                   22
                                                                                                                        Plaintiff to file her Response to Defendants Las Vegas Metropolitan Police Department, Travis
                                                                                                                   23
                                                                                                                        Crumrine, Michael Flores, and Michael Tran’s Motion for Summary Judgment. The current deadline
                                                                                                                   24
                                                                                                                        for Plaintiff to respond to Defendants’ Motions for Summary Judgment is January 13, 2020. The new
                                                                                                                    1
                                                                                                                    2
                                                                                                                    3
                                                                                                                    4
                                                                                                                    5
                                                                                                                    6
                                                                                                                    7
                                                                                                                    8
                                                                                                                    9
                                                                                                                   10
                                                                                                                   11
                                                                                                                   12
                                                                                                                   13
                                                                                                                   14
                                                                                                                   15
                                                                                                                   16
                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27




                                                                                                                   25
                                                                                                                        deadline for Plaintiff to respond to the collective Defendants Motion for Summary Judgment will be
                                                                                                                   26
                                                                                                                        January 20, 2020.
                                                                                                                   27
                                                                                                                               This extension is the second request and is not for the purpose of delay but rather because
                                                                                                                   28
                                                                                                                        defendants motion is extensive and voluminous, plaintiff requires a thorough and thoughtful response;

                                                                                                                                                                  Page 1 of 2
                                                                                                                    1   plaintiff will be filing her response to Defendant Lopera’s Motion for Summary Judgment today,

                                                                                                                    2   January 13, 2020 and will require additional time to respond to the collective defendants Las Vegas

                                                                                                                    3   Metropolitan Police Department, Travis Crumrine, Michael Flores, and Michael Tran’s motion for

                                                                                                                    4   summary judgment. Plaintiff’s counsel does not believe both briefs can be filed simultaneously today,

                                                                                                                    5   January 13, 2020.

                                                                                                                    6          This case also involves thousands of documents and twenty-eight depositions that have to be

                                                                                                                    7   cited to the Court for decision on Defendant’s Motion. Plaintiff’s counsel and most of his firm have

                                                                                                                    8   been working on the oppositions for weeks.

                                                                                                                    9          This extension is made in good faith and is not intended for purposes of delay.
                  3005 West Horizon Ridge Parkway, Suite 241, Henderson, Nevada 89052




                                                                                                                   10          IT IS SO STIPULATED AND AGREED.
                                                                                        Facsimile (702) 383-0065




                                                                                                                   11    DATED this 13th day of January, 2020.             DATED this 13th day of January, 2020.
                                                                                                                   12
LAGOMARSINO LAW




                                                                                                                         LAGOMARSINO LAW                                   MARQUIS AURBACH COFFING
                                                                                                                   13
                                                                                                                         _/s/ Andre Lagomarsino______________              __/s/ Craig R. Anderson ____________
                                                                                                                   14    Andre M. Lagomarsino, Esq. (#6711)                Craig R. Anderson, Esq. (#6882)
                                                                                        Telephone (702) 383-2864




                                                                                                                         3005 West Horizon Ridge Parkway, Suite 241        10001 Park Run Drive
                                                                                                                   15
                                                                                                                         Henderson, Nevada 89052                           Las Vegas, Nevada 89145
                                                                                                                   16    Attorney for Plaintiff Trinita Farmer             Attorneys for Defendants LVMPD,
                                                                                                                                                                           Crumrine, Tran, and Flores
                                                                                                                   17

                                                                                                                   18
                                                                                                                                                                      ORDER
                                                                                                                   19      IT IS SO ORDERED.
                                                                                                                   20
                                                                                                                           Dated this ____
                                                                                                                                      13 day of January, 2020.
                                                                                                                   21
                                                                                                                                                                                    28




                                                                                                                   22

                                                                                                                   23
                                                                                                                           ________________________________________
                                                                                                                   24      Gloria M. Navarro, District Judge
                                                                                                                    1
                                                                                                                    2
                                                                                                                    3
                                                                                                                    4
                                                                                                                    5
                                                                                                                    6
                                                                                                                    7
                                                                                                                    8
                                                                                                                    9
                                                                                                                   10
                                                                                                                   11
                                                                                                                   12
                                                                                                                   13
                                                                                                                   14
                                                                                                                   15
                                                                                                                   16
                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27




                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                                                   25

                                                                                                                   26

                                                                                                                   27

                                                                                                                   28


                                                                                                                                                                  Page 2 of 2
